Citation Nr: 1618510	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina 


THE ISSUE

Entitlement to an increased rating in excess of 10 percent disabling for posterior interosseous nerve compression of the right forearm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A copy of the hearing transcript is associated with the claims file. 

In December 2013, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of whether there was clear and unmistakable error in the July 1998 rating decision that granted service connection and assigned the initial disability rating for posterior interosseous nerve compression of the right forearm has been raised by the record in a July 2014 statement; this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  

REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to an increased disability rating for posterior interosseous nerve compression of the right forearm.  See 38 C.F.R. § 19.9.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).
 
Following the December 2013 Remand, the Veteran was afforded a VA examination in April 2014.  Upon examination, the Veteran reported pain and paresthesias in her hand and forearm, which the VA examiner noted were mild in severity.  However, upon physical examination, the VA examiner documented normal strength, normal reflexes, normal sensation, and no trophic changes.  The VA examiner noted nerve conduction velocity testing performed during active service that demonstrated involvement of the right radial nerve resulting in the diagnosis of posterior interosseous nerve syndrome.  The VA examiner also noted a December 2009 abnormal electromyogram that documented evidence of carpal tunnel syndrome; however, no involvement of the radial nerve was documented.  Following examination, the VA examiner provided diagnoses of right carpal tunnel syndrome and right posterior interosseous nerve syndrome, but indicated the severity of the nerve involvement as "normal."  The VA examiner additionally indicated that right posterior interosseous nerve syndrome involves a lesion of the radial sensory nerve in the hand.

An addendum medical opinion was obtained in July 2014 in which the VA examiner was asked to clarify the nerve(s) involved and to state the severity of the nerve involvement.  The VA examiner again noted that posterior interosseous nerve syndrome involves the superficial sensory branch of the radial nerve, and added that carpal tunnel syndrome involves the median nerve.  The VA examiner then opined that "since there are no clinical signs of nerve involvement and the only indication of nerve impairment is stated by an abnormal nerve conduction time[,] the severity of the nerve involvement is very very minimal." 

In review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  Specifically, the Board finds the VA examiner's conclusions regarding the severity of the Veteran's disability unclear.  While the VA examiner noted the Veteran's symptoms and diagnostic testing, and provided diagnoses of nerve involvement, the VA examiner, in the examination report, indicated that the severity of the nerve conditions was "normal."  In the addendum opinion, the VA examiner provided a severity of "very very minimal"; however, this opinion did not distinguish between the two nerve conditions, nor did the VA examiner appear to consider the Veteran's reported symptoms in making his opinion regarding severity.  Therefore, clarification is needed regarding the severity of the Veteran's service-connected posterior interosseous nerve compression.  However, as the last examination is more than two years old, the Board finds that a new examination is warranted to accurately assess the current nature and severity of the Veteran's disability. 

In addition, the Veteran is currently in receipt of a 10 percent disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 8715, which contemplates neuralgia of the median nerve.  However, the VA examiner indicated that posterior interosseous nerve syndrome involved a lesion of the radial nerve.  Moreover, the VA examiner indicated that the median nerve is the nerve involved in cases of carpal tunnel syndrome; however, service connection for carpal tunnel syndrome was denied in an unappealed July 2014 rating decision.  Therefore, upon remand, the AOJ should consider the propriety of the diagnostic code assigned to the Veteran's service-connected posterior interosseous nerve compression and make any adjustments deemed appropriate. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 

2. Schedule the Veteran for a VA peripheral nerve examination to determine the current nature and etiology of the Veteran's right forearm posterior interosseous nerve compression.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should specify the nerve(s) involved with the service-connected disability and the degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, the VA examiner should characterize these manifestations as mild, moderate, or severe.  A complete rationale should be given for all opinions and conclusions rendered.

3. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  In its readjudication, the AOJ should specifically consider the appropriateness of the current diagnostic code assigned to the Veteran's service-connected disability.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




